Exhibit 10.1

FORM OF SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
May 30, 2018, and is made by and among County Bancorp, Inc., a Wisconsin
corporation (“Company”), and the several purchasers of the Subordinated Notes
identified on the signature pages hereto (each a “Purchaser” and collectively,
the “Purchasers”).

RECITALS

WHEREAS, Company has requested that the Purchasers purchase from Company up to
$30,000,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).

WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P. and the Hovde
Group, LLC as its exclusive placement agents (“Placement Agents”) for the
offering of the Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated under
the Securities Act of 1933, as amended (the “Securities Act”), and pursuant to
the Indenture (as defined below).

WHEREAS, the offer and sale of the Subordinated Notes by Company is being made
in reliance upon the exemptions from registration available under
Section 4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.

WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on each Purchaser’s signature page (the
“Subordinated Note Amount”) in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

1. DEFINITIONS.

1.1 Defined Terms. The following capitalized terms used in this Agreement have
the meanings defined or referenced below. Certain other capitalized terms used
only in specific sections of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.

 



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.

“Bank” means Investors Community Bank, a Wisconsin state-chartered bank and
wholly owned subsidiary of Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Wisconsin are permitted or required
by any applicable law or executive order to close.

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” means May 30, 2018.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.

“Company’s Reports” means the Company’s annual, quarterly and other reports,
schedules, forms, statements and other documents (including exhibits and other
information incorporated therein) filed or furnished by the Company with the SEC
under the Securities Act, Exchange Act, or the regulations thereunder, in each
case since January 1, 2017.

“Disbursement” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 5.5.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including each applicable Regulatory Agency) with
jurisdiction over Company.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

 

2



--------------------------------------------------------------------------------

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other Indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by Company or Bank and repurchase
arrangements) and consistent with customary banking practices and applicable
laws and regulations.

“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and U.S. Bank National Association, as trustee, substantially in the
form attached hereto as Exhibit A, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies,
(2) changes in GAAP or regulatory accounting requirements applicable to
financial institutions and their holding companies

 

3



--------------------------------------------------------------------------------

generally, (3) changes after the date of this Agreement in general economic or
capital market conditions affecting financial institutions or their market
prices generally and not specifically related to Company or Purchasers,
(4) direct effects of compliance with this Agreement on the operating
performance of Company or Purchasers, including expenses incurred by Company or
Purchasers in consummating the transactions contemplated by this Agreement, and
(5) the effects of any action or omission taken by Company with the prior
written consent of Purchasers, and vice versa, or as otherwise contemplated by
this Agreement and the Subordinated Notes.

“Maturity Date” means June 1, 2028.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agents” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among Company and the Purchasers in the form
attached as Exhibit B hereto.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.

“SEC” means the Securities and Exchange Commission.

“Secondary Market Transaction” has the meaning set forth in Section 5.3.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

“Trustee” means the trustee reflected under the Indenture.

1.2 Interpretations. The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined. The words “hereof”, “herein”
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “including” when used in this Agreement without the phrase
“without limitation,” shall mean “including, without limitation.” All references
to time of day herein are references to Eastern Time unless otherwise
specifically provided. All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time. With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.

1.3 Exhibits Incorporated. All Exhibits attached are hereby incorporated into
this Agreement.

2. SUBORDINATED DEBT.

2.1 Certain Terms. Subject to the terms and conditions herein contained, Company
proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, which will be issued pursuant to the Indenture, in an amount
equal to the aggregate of the Subordinated Note Amounts. Purchasers, severally
and not jointly, each agree to purchase the Subordinated Notes, which will be
issued pursuant to the Indenture, from Company on the Closing Date in accordance
with the terms of, and subject to the conditions and provisions set forth in,
this Agreement, the Indenture and the Subordinated Notes. The Subordinated Note
Amounts shall be disbursed in accordance with Section 3.1.

2.2 The Closing. The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.

2.3 Right of Offset. Each Purchaser hereby expressly waives any right of offset
it may have against Company.

2.4 Use of Proceeds. Company shall use the net proceeds from the sale of
Subordinated Notes to support organic growth and for general corporate purposes.

 

5



--------------------------------------------------------------------------------

3. DISBURSEMENT.

3.1 Disbursement. On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company and Company has executed
and delivered to each of the Purchasers this Agreement and such Purchaser’s
Subordinated Note and any other related documents in form and substance
reasonably satisfactory to Purchasers, each Purchaser shall disburse in
immediately available funds the Subordinated Note Amount set forth on such
Purchaser’s signature page to Company in exchange for a Subordinated Note with a
principal amount equal to such Subordinated Note Amount (the “Disbursement”).
Company will deliver to the respective Purchaser one or more certificates
representing the Subordinated Notes in definitive form (or provide evidence of
the same with the original to be delivered by the Trustee by overnight delivery
on the next Business Day in accordance with the delivery instructions of
Purchaser), registered in such names and denominations as such Purchasers may
request.

3.2 Conditions Precedent to Disbursement.

3.2.1 Conditions to the Purchasers’ Obligation. The obligation of each Purchaser
to consummate the purchase of the Subordinated Notes to be purchased by them at
Closing and to effect the Disbursement is subject to delivery by or at the
direction of Company to such Purchaser (or, with respect to the Indenture, the
Trustee) each of the following (or written waiver by such Purchaser prior to the
Closing of such delivery):

3.2.1.1 Transaction Documents. This Agreement, the Indenture, the Subordinated
Notes and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by Company.

3.2.1.2 Authority Documents.

 

  (a) A copy, certified by the Secretary or Assistant Secretary of Company, of
the Third Amended and Restated Articles of Incorporation of Company;

 

  (b) A certificate of existence of Company issued by the Secretary of State of
the State of Wisconsin;

 

  (c) A copy, certified by the Secretary or Assistant Secretary of Company, of
the Second Amended and Restated Bylaws of Company;

 

  (d) A copy, certified by the Secretary or Assistant Secretary of Company, of
the resolutions of the board of directors of Company, and any committee thereof,
authorizing the execution, delivery and performance of the Transaction
Documents;

 

  (e) An incumbency certificate of the Secretary or Assistant Secretary of
Company certifying the names of the officer or officers of Company authorized to
sign the Transaction Documents and the other documents provided for in this
Agreement; and

 

6



--------------------------------------------------------------------------------

  (f) The opinion of Barack Ferrazzano Kirschbaum & Nagelberg LLP, counsel to
Company, dated as of the Closing Date, substantially in the form set forth at
Exhibit C attached hereto addressed to the Purchasers and Placement Agents.

3.2.1.3 Other Requirements. Such other additional information regarding Company,
Bank and any other Subsidiary of Company and their respective assets,
liabilities (including any liabilities arising from, or relating to, legal
proceedings) and contracts as a Purchaser may reasonably require.

3.2.1.4 Aggregate Investments. Prior to, or contemporaneously with the Closing,
each Purchaser shall have actually subscribed for the Subordinated Note Amount
set forth on such Purchaser’s signature page.

3.2.2 Conditions to Company’s Obligation.

3.2.2.1 Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to Company or its Subsidiaries or the transactions contemplated by
this Agreement by any Governmental Agency which imposes any restriction or
condition that Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on Company’s business or would materially
reduce the economic benefits of the transactions contemplated by this Agreement
to Company to such a degree that Company would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof.

3.2.2.2 With respect to a given Purchaser, the obligation of Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to Company of each
of the following (or written waiver by Company prior to the Closing of such
delivery):

 

  (a) Transaction Documents. This Agreement and the Registration Rights
Agreement, each duly authorized and executed by such Purchaser.

 

  (b) Officer’s Certificate. A certificate signed on behalf of such Purchaser by
a duly authorized person certifying that the representations and warranties of
such Purchaser set forth in this Agreement are true and correct in all respects
on and as of the date of this Agreement and on and as of the Closing Date as
though made on and as of the Closing Date.

 

7



--------------------------------------------------------------------------------

3.2.2.3 Prior to, or contemporaneously with the Closing, each of the Purchasers
shall have actually subscribed for the amounts set forth on such Purchaser’s
signature page.

4. REPRESENTATIONS AND WARRANTIES OF COMPANY.

Company hereby represents and warrants to each Purchaser as follows:

4.1 Organization and Authority.

4.1.1 Organization Matters of Company and Its Subsidiaries.

4.1.1.1 Company is validly existing and in good standing under the laws of the
State of Wisconsin and has all requisite corporate power and authority to
conduct its business and activities as presently conducted, to own its
properties, and to perform its obligations under the Transaction Documents.
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect on Company.

4.1.1.2 Each Subsidiary of Company either is validly existing as a corporation
or limited liability company, or is validly existing as a Wisconsin
state-chartered bank, in each case in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or other
similar power and authority to own, lease and operate its properties and to
conduct its business and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect on Company.
All of the issued and outstanding shares of capital stock or other equity
interests in each Subsidiary of Company have been duly authorized and validly
issued, are fully paid and non-assessable and are owned by Company, directly or
through Subsidiaries of Company, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim; none of the outstanding shares of
capital stock of, or other equity interests in, any Subsidiary of Company were
issued in violation of the preemptive or similar rights of any security holder
of such Subsidiary of Company or any other entity.

4.1.1.3 Bank is a Wisconsin state-chartered bank. The deposit accounts of Bank
are insured by the FDIC up to applicable limits. Bank has not received any
notice or other information indicating that Bank is not an “insured depository
institution” as defined in 12 U.S.C. Section 1813, nor has any event occurred
which could reasonably be expected to adversely affect the status of Bank as an
FDIC-insured institution.

4.1.2 Capital Stock and Related Matters. The Third Amended and Restated Articles
of Incorporation of Company authorize Company to issue 50,000,000 shares of
common stock, 585,000 shares of preferred stock and 15,000 shares of Series B
Nonvoting Noncumulative Perpetual Preferred stock. As of the date of this
Agreement, there are 6,684,399 shares of Company’s common stock, 8,000 shares of
Company’s Series B Nonvoting

 

8



--------------------------------------------------------------------------------

Noncumulative Perpetual Preferred, and no shares of preferred stock issued and
outstanding. All of the outstanding capital stock of Company has been duly
authorized and validly issued and is fully paid and non-assessable. There are,
as of the date hereof, no outstanding options, rights, warrants or other
agreements or instruments obligating Company to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of the capital stock of
Company or obligating Company to grant, extend or enter into any such agreement
or commitment to any Person other than Company except pursuant to Company’s
equity incentive plans duly adopted by Company’s Board of Directors.

4.2 No Impediment to Transactions.

4.2.1 Transaction is Legal and Authorized. The issuance of the Subordinated
Notes pursuant to the Indenture, the borrowing of the aggregate of the
Subordinated Note Amounts, the execution of the Transaction Documents and
compliance by Company with all of the provisions of the Transaction Documents
are within the corporate and other powers of Company.

4.2.2 Agreement, Indenture and Registration Rights Agreement. The Agreement, the
Indenture and the Registration Rights Agreement have been duly authorized,
executed and delivered by Company, and, assuming due authorization, execution
and delivery by the other parties thereto, including the Trustee for purposes of
the Indenture, are the legal, valid and binding obligations of Company,
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

4.2.3 Subordinated Notes. The Subordinated Notes have been duly authorized by
Company and when executed by Company and completed and authenticated by the
Trustee in accordance with, and in the forms contemplated by, the Indenture and
issued, delivered to and paid for as provided in this Agreement, will have been
duly issued under the Indenture and will constitute legal, valid and binding
obligations of Company, entitled to the benefits of the Indenture, and
enforceable in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles. When executed and delivered, the Subordinated Notes will
be substantially in the form attached as an exhibit to the Indenture.

4.2.4 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default under:
(1) the Third Amendment and Restated Articles of Incorporation or the Second
Amended and Restated Bylaws of Company; (2) any of the terms, obligations,
covenants, conditions or provisions of any corporate restriction or of any
contract, agreement, indenture, mortgage, deed of trust, pledge, bank loan or
credit agreement, or any other agreement or instrument to which Company or Bank,
as applicable, is now a party or by which it or any of its properties may be
bound or affected; (3) any judgment, order, writ, injunction, decree or demand
of any court, arbitrator, grand jury, or Governmental Agency; or

 

9



--------------------------------------------------------------------------------

(4) any statute, rule or regulation applicable to Company, except (x) in the
case of item (2) for such violations and conflicts consented to or approved by
the counterparty to Company or Bank under any contract, agreement or instrument
and (y) in the case of items (2), (3) or (4), for such violations and conflicts
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on Company, or (ii) result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of Company. Neither Company nor Bank is in default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any indenture or other agreement creating,
evidencing or securing Indebtedness of any kind or pursuant to which any such
Indebtedness is issued, or any other agreement or instrument to which Company or
Bank, as applicable, is a party or by which Company or Bank, as applicable, or
any of its properties may be bound or affected, except, in each case, only such
defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on Company.

4.2.5 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act or state
securities laws or “blue sky” laws of the various states and any applicable
federal or state banking laws and regulations.

4.3 Possession of Licenses and Permits. Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company or such applicable
Subsidiary; Company and each Subsidiary of Company is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, individually or in the aggregate, have a Material
Adverse Effect on Company or such applicable Subsidiary of Company; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Company or such applicable Subsidiary of Company; and neither Company nor any
Subsidiary of Company has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses.

4.4 Financial Condition.

4.4.1 Company Financial Statements. The financial statements of Company included
in Company’s Reports (including the related notes, where applicable), which have
been made available to Purchasers (i) have been prepared from, and are in
accordance with, the books and records of Company; (ii) fairly present in all
material respects the results of operations, cash flows, changes in
stockholders’ equity and financial position of Company and its consolidated
Subsidiaries, for the respective fiscal periods or as of the respective dates
therein set forth (subject in the case of unaudited statements to recurring
year-end audit adjustments normal in

 

10



--------------------------------------------------------------------------------

nature and amount), as applicable; (iii) complied as to form, as of their
respective dates of filing in all material respects with applicable accounting
and banking requirements as applicable, with respect thereto; and (iv) have been
prepared in accordance with GAAP consistently applied during the periods
involved, except, in each case: (x) as indicated in such statements or in the
notes thereto; or (y) for any statement therein or omission therefrom which was
corrected, amended or supplemented or otherwise disclosed or updated in a
subsequent Company’s Report; and (z) to the extent that any unaudited interim
financial statements do not contain the footnotes required by GAAP, and were or
are subject to normal and recurring year-end adjustments, which were not or are
not expected to be material in amount, either individually or in the aggregate.
The books and records of Company have been, and are being, maintained in all
material respects in accordance with GAAP and any other applicable legal and
accounting requirements. Company does not have any material liability of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to become due), except for those liabilities that are reflected
or reserved against on the consolidated balance sheet of Company contained in
Company’s Reports for Company’s most recently completed quarterly or annual
fiscal period, as applicable, and for liabilities incurred in the ordinary
course of business consistent with past practice or in connection with this
Agreement and the transactions contemplated hereby.

4.4.2 Absence of Default. Since the date of the latest audited financial
statements, no event has occurred which either of itself or with the lapse of
time or the giving of notice or both, would give any creditor of Company the
right to accelerate the maturity of any material Indebtedness of Company.
Company is not in default under any other Lease, agreement or instrument, or any
law, rule, regulation, order, writ, injunction, decree, determination or award,
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect on Company.

4.4.3 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature. No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.

4.4.4 Ownership of Property. Company and each of its Subsidiaries has good and
marketable title as to all real property owned by it and good title to all
assets and properties owned by Company and such Subsidiary in the conduct of its
businesses, whether such assets and properties are real or personal, tangible or
intangible, including assets and property reflected in the most recent balance
sheet contained in Company’s Reports or acquired subsequent thereto (except to
the extent that such assets and properties have been disposed of in the ordinary
course of business, since the date of such balance sheet), subject to no
encumbrances, liens, mortgages, security interests or pledges, except (i) those
items which secure liabilities for public or statutory obligations or any
discount with, borrowing from or other obligations to the Federal Home Loan
Bank, inter-bank credit facilities, reverse repurchase agreements or any
transaction by Bank acting in a fiduciary capacity, (ii) statutory liens for
amounts not yet delinquent or which are being contested in good faith and
(iii) such as do not, individually or in the aggregate, materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by Company or

 

11



--------------------------------------------------------------------------------

any of its Subsidiaries. Company and each of its Subsidiaries, as lessee, has
the right under valid and existing Leases of real and personal properties that
are material to Company or such Subsidiary, as applicable, in the conduct of its
business to occupy or use all such properties as presently occupied and used by
it. Such existing Leases and commitments to Lease constitute or will constitute
operating Leases for both tax and financial accounting purposes and the Lease
expense and minimum rental commitments with respect to such Leases and Lease
commitments are as disclosed in all material respects in Company’s Reports.

4.5 No Material Adverse Change. Since the date of the latest audited financial
statements included in Company’s Reports, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
on Company or any of its Subsidiaries.

4.6 Legal Matters.

4.6.1 Compliance with Law. Company and each of its Subsidiaries (i) has complied
with and (ii) is not under investigation with respect to, and, to Company’s
knowledge, has not been threatened to be charged with or given any notice of any
material violation of any applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of its business or the
ownership of its properties, except where any such failure to comply or
violation would not reasonably be expected to have a Material Adverse Effect on
Company or any of its Subsidiaries.

4.6.2 Regulatory Enforcement Actions. Company, Bank and its other Subsidiaries
are in compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, the failure
to comply with which would have a Material Adverse Effect on Company or such
applicable Subsidiary. None of Company, Bank, Company’s Subsidiaries nor any of
their officers or directors is now operating under any restrictions, agreements,
memoranda, commitment letter, supervisory letter or similar regulatory
correspondence, or other commitments (other than restrictions of general
application) imposed by any Governmental Agency, nor are, to Company’s
knowledge, (a) any such restrictions threatened, (b) any agreements, memoranda
or commitments being sought by any Governmental Agency, or (c) any legal or
regulatory violations previously identified by, or penalties or other remedial
action previously imposed by, any Governmental Agency unresolved.

4.6.3 Pending Litigation. There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company or any of its Subsidiaries at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
or other administrative agency, domestic or foreign, that, either separately or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
on Company or any of its Subsidiaries or affect issuance or payment of the
Subordinated Notes; and neither Company nor any of its Subsidiaries is a party
to or named as subject to the provisions of any order, writ, injunction, or
decree of, or any written agreement with, any court, commission, board or
agency, domestic or foreign, that either separately or in the aggregate, will
have a Material Adverse Effect on Company or any of its Subsidiaries.

 

12



--------------------------------------------------------------------------------

4.6.4 Environmental. No Property is or, to Company’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials and neither Company nor any of its Subsidiaries has engaged in such
activities. There are no claims or actions pending or, to Company’s knowledge,
threatened against Company or any of its Subsidiaries by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law.

4.6.5 Brokerage Commissions. Except for commissions paid to the Placement
Agents, neither Company nor any Affiliate of Company is obligated to pay any
brokerage commission or finder’s fee to any Person in connection with the
transactions contemplated by this Agreement.

4.6.6 Investment Company Act. Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

4.7 No Misstatement. No information, exhibit, report, schedule or document, when
viewed together as a whole, furnished by Company to Purchasers in connection
with the negotiation, execution or performance of this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances when made or furnished to Purchasers and as of the Closing Date,
except for any statement therein or omission therefrom which was corrected,
amended or supplemented or otherwise disclosed or updated in a subsequent
exhibit, report, schedule or document prior to the date hereof.

4.8 Reporting Compliance. Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Exchange Act. The Company’s Reports at the
time they were or hereafter are filed with the SEC, complied and will comply in
all material respects with the requirements of the Exchange Act and did not and
will not include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were or are made, not misleading.

4.9 Internal Accounting Controls. Company, Bank and each other applicable
Subsidiary of Company has established and maintains a system of internal control
over financial reporting that pertain to the maintenance of records that
accurately and fairly reflect the transactions and dispositions of Company’s
assets (on a consolidated basis), provide reasonable assurance that transactions
are recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that Company’s and Bank’s receipts and expenditures
and receipts and expenditures of each of Company’s other Subsidiaries are being
made only in accordance with authorizations of Company management and Board of
Directors, and provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of assets of Company
on a consolidated basis that could have a material effect on the financial
statements. Such internal control over financial reporting is effective to
provide reasonable assurance regarding the reliability of Company’s financial
reporting and the preparation of Company’s financial statements for external
purposes in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

Since the conclusion of Company’s last completed fiscal year there has not been
and there currently is not (i) any significant deficiency or material weakness
in the design or operation of its internal control over financial reporting
which are reasonably likely to adversely affect its ability to record, process,
summarize and report financial information, or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in
Company’s or Bank’s internal control over financial reporting. Company (A) has
implemented and maintains disclosure controls and procedures reasonably designed
and maintained to ensure that material information relating to Company is made
known to the Chief Executive Officer and the Chief Financial Officer of Company
by others within Company and (B) has disclosed, based on its most recent
evaluation prior to the date hereof, to Company’s outside auditors and the audit
committee of Company’s Board of Directors any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which are reasonably likely to adversely affect Company’s
internal controls over financial reporting. Such disclosure controls and
procedures are effective for the purposes for which they were established.

4.10 Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement in any certificate or other
document delivered to Purchasers by or on behalf of Company pursuant to or in
connection with this Agreement are true and correct as of the date hereof and
will be true and correct as of the Closing Date and as otherwise specifically
provided herein or therein. None of the representations, warranties, covenants
and agreements made in this Agreement or in any certificate or other document
delivered to Purchasers by or on behalf of Company pursuant to or in connection
with this Agreement contains any untrue statement of a material fact or omits to
state a material fact or any fact necessary to make the statements contained
therein not misleading in light of the circumstances when made and as of the
Closing Date. Any certificate signed by an officer of the Company and delivered
to Purchasers or to counsel for Purchasers shall be deemed to be a
representation and warranty by Company to Purchasers as to matters set forth
therein.

5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

Company hereby further covenants and agrees with each Purchaser as follows:

5.1 Compliance with Transaction Documents. Company shall comply with, observe
and timely perform each and every one of its covenants, agreements and
obligations under the Transaction Documents.

5.2 Absence of Control. It is the intent of the parties to this Agreement that
in no event shall Purchasers, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchasers shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company.

5.3 Secondary Market Transactions. Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”). In connection with any such
Secondary Market Transaction, Company shall, at Company’s expense, cooperate
with any such Purchaser

 

14



--------------------------------------------------------------------------------

and otherwise reasonably assist any such Purchaser in satisfying the market
standards to which any such Purchaser customarily adheres or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction. Subject to any written
confidentiality obligation, all information regarding Company may be furnished,
without liability except in the case of gross negligence or willful misconduct,
to any Purchaser and to any Person reasonably deemed necessary by Purchaser in
connection with participation in such Secondary Market Transaction. All
documents, financial statements, appraisals and other data relevant to Company
or the Subordinated Notes may be retained by any such Person.

5.4 Rule 144A Information. While any Subordinated Notes remain “restricted
securities” within the meaning of the Securities Act, Company will make
available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless
Company is then subject to Section 13 or 15(d) of the Exchange Act.

5.5 DTC Registration. Company may cause the Subordinated Notes to be quoted on
Bloomberg and, with respect to Subordinated Notes held by Qualified
Institutional Buyers as defined in Rule 144A of the Securities Act, cause such
Subordinated Notes to be registered in the name of Cede & Co. as nominee of The
Depository Trust Company (“DTC”).

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.

Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:

6.1 Legal Power and Authority. It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby. It is an entity duly organized,
validly existing and in good standing under the laws its jurisdiction of
organization.

6.2 Authorization and Execution. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement have been duly authorized by all
necessary action on the part of such Purchaser, and, assuming due authorization,
execution and delivery by the other parties thereto, this Agreement and the
Registration Rights Agreement are each a legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.

6.3 No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

6.4 Purchase for Investment. It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same. It has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.

 

15



--------------------------------------------------------------------------------

6.5 Institutional Accredited Investor. It is and will be on the Closing Date an
institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets.

6.6 Financial and Business Sophistication. It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes. It has relied
solely upon its own knowledge of, and the advice of its own legal, financial or
other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.

6.7 Ability to Bear Economic Risk of Investment. It recognizes that an
investment in the Subordinated Notes involves substantial risk. It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Company.

6.8 Information. It acknowledges that: (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes. It has reviewed the Company’s investor presentation material
delivered by the Placement Agents in connection with the offering of the
Subordinated Notes.

6.9 Investment Decision. It has made its own investment decision based upon its
own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other person or entity,
including the Placement Agents. Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on Company’s
representations and warranties contained herein. It is not relying upon, and has
not relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of Company, including the Placement Agents, except for
the express statements, representations and warranties of Company made or
contained in this Agreement. Furthermore, it acknowledges that (i) the Placement
Agents have not performed any due diligence review on behalf of it and
(ii) nothing in this Agreement or any other materials presented by or on behalf
of Company to it in connection with the purchase of the Subordinated Notes
constitutes legal, tax or investment advice.

 

16



--------------------------------------------------------------------------------

6.10 Private Placement; No Registration; Restricted Legends. It understands and
acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
under Section 4(a)(2) of the Securities Act and Section 18 of the Securities
Act, or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it. It further acknowledges and agrees
that all certificates or other instruments representing the Subordinated Notes
will bear the restrictive legend set forth in the form of Subordinated Note,
which is attached as an exhibit to the Indenture. It further acknowledges its
primary responsibilities under the Securities Act and, accordingly, will not
sell or otherwise transfer the Subordinated Notes or any interest therein
without complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.

6.11 Placement Agents. It will purchase the Subordinated Note(s) directly from
Company and not from the Placement Agents and understands that neither the
Placement Agents nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.

6.12 Accuracy of Representations. It understands that each of the Placement
Agents and Company will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agents and Company.

6.13 Representations and Warranties Generally. The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of Purchaser and delivered to Company or to counsel
for Company shall be deemed to be a representation and warranty by Purchaser to
Company as to the matters set forth therein.

7. TERMINATION. Purchasers may terminate this Agreement (i) at any time prior to
the Closing Date by written notice signed by all Purchasers to Company if
Purchasers shall decline to purchase the Subordinated Notes for any reason
permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section 3.2 is not fulfilled or waived in writing by the Purchasers
on or prior to the Closing Date. Any termination pursuant to this Section shall
be without liability on the part of (a) Company to Purchasers or (b) Purchasers
to Company.

8. MISCELLANEOUS.

8.1 Prohibition on Assignment by Company. Except as described in Article VII of
the Indenture, Company may not assign, transfer or delegate any of its rights or
obligations under this Agreement or the Subordinated Notes without the prior
written consent of Purchasers.

8.2 Time of the Essence. Time is of the essence of this Agreement.

 

17



--------------------------------------------------------------------------------

8.3 Waiver or Amendment. No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of the parties hereto. No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.

8.4 Severability. Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

8.5 Notices. Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:

 

if to Company:    County Bancorp, Inc.
800 N. Rapids Road
Manitowoc, WI 54221
Attention: Chief Financial Officer with a copy to:    Barack Ferrazzano
Kirschbaum & Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, IL 60606
Attention: Robert M. Fleetwood if to Purchasers:    To the address indicated on
such Purchaser’s signature page.

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

 

18



--------------------------------------------------------------------------------

8.6 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company. The term “successors and assigns”
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.

8.7 No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with Company.

8.8 Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.

8.9 Entire Agreement. This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto. No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.

8.10 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws. Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

8.11 No Third Party Beneficiary. This Agreement is made for the sole benefit of
Company and the Purchasers, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agents may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.

8.12 Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.

8.13 Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

19



--------------------------------------------------------------------------------

8.14 Knowledge; Discretion. All references herein to Purchaser’s or Company’s
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices. Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

8.15 Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS. THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER
ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO
EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

8.16 Expenses. Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.

8.17 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof. Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.

[Signature Pages Follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

COMPANY: County Bancorp, Inc. By:  

 

  Name: Timothy J. Schneider   Title: President

[Company Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

PURCHASER: By:  

 

  Name:   Title: Address of Purchaser: Principal Amount of Purchased
Subordinated Note:

[Purchaser Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

INDENTURE



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

OPINION OF COUNSEL

1. Each of Company and Bank (i) has been organized or formed, as the case may
be, is validly existing and is in good standing under the laws of its
jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in Company’s Reports, and (iii) is duly qualified or licensed to do
business and is in good standing as a foreign corporation or bank, as the case
may be, authorized to do business in each jurisdiction in which the nature of
such businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

2. Company has all necessary power and authority to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Transaction Documents.

3. Each of the Agreement, the Indenture and the Registration Rights Agreement
has been duly and validly authorized, executed and delivered by Company.

4. The Subordinated Notes have been duly and validly authorized by Company and
when issued and delivered to and paid for by Purchasers in accordance with the
terms of the Agreement and the Indenture, will have been duly executed, issued
and delivered and will constitute legal, valid and binding obligations of
Company, enforceable against Company in accordance with their terms, except that
the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.

5. Assuming the accuracy of the representations and warranties of each of the
Purchasers set forth in the Agreement, the Subordinated Notes to be issued and
sold by Company to Purchasers pursuant to the Agreement and the Indenture will
be issued in a transaction exempt from the registration requirements of the
Securities Act.